Title: Isaac Norris to Thomas Leech: Certificate for Money Payment, with Franklin’s Receipt, 24 September 1756
From: Norris, Isaac
To: Leech, Thomas


In Assembly  Septr. 24  175 6
  This is to certify, that  Benjamin Franklin  has attended as a Member of Assembly for the  Ci ty of  Philadelphia.  108  Days, at Six Shillings per Diem, for which there is due to him the Sum of  Thirty two Pounds, Eight Shillings.  Signed, by Order of the House,
  Isaac Norris Speaker
     To The  Treasurer of the County of  Philada. for the Time being
Rec’d. of Mr. Leech Thirty Pounds Four Shillings and ten pence of the within Order per me B Franklin
£30 4s. 10d.
£ 2 3s. 2d.
Recd. the Remainder D Franklin
